Citation Nr: 1414348	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-47 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to non-service-connected pension benefits, for substitution or accrued benefits purposes.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 14, 2009, for substitution or accrued benefits purposes. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the Veteran, who had recognized Philippine guerrilla service from April 1944 to October 1945, and service in the Regular Philippine Army from October 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2006, November 2007, and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2013)).

VA published a proposed rule on substitution on February 15, 2011.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death. 

In this case, prior to the appellant's substitution as claimant, the Board dismissed the appeal of the issues of entitlement to non-service-connected pension benefits, to an increased disability rating for PTSD, to TDIU, and to special monthly compensation (SMC) based on a need for aid and attendance in a July 2011 decision after being notified of the Veteran's death in April 2011.   

In June 2011, the appellant filed a VA Form 21-534, Application for Dependency and indemnity Compensation, Death Pension, or Accrued Benefits by a Surviving Spouse or Child.  Under 38 U.S.C.A. § 5121A and the proposed rule, the RO construed the appellant's VA Form 21-534 as an inferred request to substitute in the appeal of the non-service-connected pension, increased rating, TDIU, and SMC claims, and issued a memo stating such in August 2012.  

However, the Board notes that, in an August 2012 rating decision, the RO granted entitlement to SMC based on the need for aid and attendance at the highest rate for accrued benefits purposes.  Thus, that issue is not before the Board, as the August 2012 rating decision constitutes a full grant of the benefits being sought on appeal.  

In addition, the Board has characterized the issue of entitlement to a TDIU as it appears on the first page of this decision in light of the grant of a 100 percent combined schedular disability rating effective from April 14, 2009.  See Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  Thus, the issue of entitlement to a TDIU from April 14, 2009, forward, was rendered moot by the grant of a 100 percent combined disability rating, and that period is not before the Board for consideration.  

Further, the Board notes that a substantive appeal (VA Form 9) filed in connection with the October 2006 rating decision and subsequent June 2007 Statement of the Case (SOC) granting service connection for PTSD and assigning an initial 30 percent disability rating appears to have been received by the RO in Los Angeles, California in July 2007.  However, it was not received by the Manila RO and associated with the claims file until August 2013.  Therefore, the claim for a higher disability rating for PTSD has been recharacterized as an initial disability rating appeal, as the Veteran timely perfected the appeal from the October 2006 rating decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1995 Board decision denied entitlement to non-service-connected disability pension; the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The evidence associated with the claims file subsequent to the May 1995 Board decision does not relate to an unestablished fact necessary to establish the non-service-connected disability pension claim, so does not raise a reasonable possibility of substantiating a claim for non-service-connected disability pension.

3.  Prior to August 28, 2007, the Veteran's PTSD was productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to symptoms such as chronic sleep impairment, intermittent depression, nightmares every six months, some social isolation, and no memory loss.  

4.  From August 28, 2007, forward, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, depression, anxiety, frequent and violent nightmares occurring several times weekly, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

5.  The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities prior to April 14, 2009.


CONCLUSIONS OF LAW

1.  The May 1995 Board decision that denied entitlement to non-service-connected disability pension is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100, 20.1104 (2013).

2.  The evidence received subsequent to the May 1995 Board decision is not new and material to reopen the claim of entitlement to non-service-connected disability pension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a disability rating in excess of 30 percent for PTSD were not met for the rating period on appeal prior to August 28, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met for the rating period on appeal from August 28, 2007, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU were met prior to April 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reopening Pension Claim

In July 1992, the Veteran filed an initial claim of entitlement to "old age" or non-service-connected disability pension.  The claim was denied in a September 1992 rating decision, which found that the Veteran did not have qualifying service.  The Veteran appealed, and ultimately the case was reviewed by this Board.  The Board denied the claim in a May 1995 decision, and the Veteran did not appeal the case to the Court.  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In February 2010, the Veteran filed a request to reopen his claim for non-service-connected disability pension.  In the April 2010 rating decision that is the subject of this appeal, the RO denied the claim on the merits.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to non-service-connected disability pension.  The Board must make an independent determination in this regard.     

As noted above, in the April 2010 rating decision on appeal, the RO denied the claim on the merits.  Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board denied the claim for non-service-connected disability pension in May 1995 because the evidence at that time showed that the Veteran did not have qualifying active service for the purpose of establishing entitlement to pension benefits (this is not connected to the PTSD claim or any other issue - the rules to get a pension are simply different then the rules to get PTSD).

Based on the above, in order to reopen his claim, the record must show the receipt, since the May 1995 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran had qualifying service for non-service-connected pension benefits purposes.

Here, following the May 1995 final disallowance, the Veteran submitted numerous lay statements regarding the nature of his military service, as well as articles about the expansion of VA benefits available to Filipino veterans.  In addition, the claims file includes an October 1997 letter from the Department of the Army stating that the Veteran had service with the Philippine Commonwealth Army, and an August 2004 letter from the National Personnel Records Center (NPRC) stating that the Veteran had service with the Philippine Commonwealth Army, including the recognized guerrillas.  

It is important for the appellant to understand that although the evidence is new, in that it was not associated with the claims file prior to the last final denial in May 1995, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran had qualifying active service for pension purposes - and does not raise a reasonable possibility of substantiating the claim of entitlement to non-service-connected disability pension.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim of entitlement to non-service-connected disability pension cannot be reopened.  

Increased Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran in this case was in receipt of a 30 percent disability rating for his service-connected PTSD for the entire initial rating period on appeal.  His wife is claiming entitlement to a higher disability rating for the purpose of accrued benefits.  Her reasons are not always clear.   

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher, have been more nearly approximated for the initial rating period on appeal from August 28, 2007, forward, the date of the VA examination at which symptoms more nearly reflecting a 50 percent disability rating were first documented.  

From August 28, 2007, forward, the evidence shows that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, depression, anxiety, frequent and violent nightmares, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

For example, reviewing the evidence relevant to the rating period on appeal from August 28, 2007, forward, the evidence demonstrates chronic sleep impairment due to extreme nightmares.  In December 2006, the Veteran fell off of his bed while having a nightmare about dodging enemy bullets.  The August 2007 VA examiner noted that the Veteran's nightmares were extremely intense, severe, and persistent, and recommended that he sleep in a low bed with guard rails on both sides.  At the August 2007 VA examination, the Veteran stated that he sometimes slept only 2 or 3 hours at night and woke easily.  At the June 2010 VA examination, the Veteran reported nightmares occurring 3 or more times weekly, and described them as involving threat of imminent death from Japanese soldiers.  The June 2010 VA examiner noted that the Veteran became noticeably upset when talking about his nightmares, with rapid breathing and reported rapid heart rate.

The evidence from August 28, 2007, forward demonstrates chronic depression and anxiety, as noted at the August 2007 VA examination.  The 2010 VA examiner noted that, although the Veteran denied depression, it was obvious to the examiner that the Veteran was quite depressed, as evidenced by pronounced psychomotor retardation.

The evidence also shows memory impairment from August 28, 2007, forward.  The August 2007 VA examiner noted mild impairment in remote and immediate memory, and moderate impairment in recent memory, documenting the Veteran's statement that he often forgot that he brought something to eat with him once he arrived at a location as an example.  The 2010 VA examiner noted moderated loss of short-term memory, as the Veteran stated that he could not remember what he ate for breakfast.  

The evidence demonstrates social isolation.  At the August 2007 VA examination, the Veteran stated that he lived alone, that most of his family lived in the Philippines, and that most of his friends had died.  At the June 2010 VA examination, the Veteran stated that he continued to live alone, and spent 20 hours per day by himself.  The only occasion he saw anyone else was when his caregiver came to his house for 4 hours per day.  The Veteran stated that his wife had passed away, and although he described a close relationship with his two sons, he could not remember the last time one of them visited him.  

The Board acknowledges the conflicting evidence in this case.  Namely, none of the VA examinations or VA treatment records indicated the presence of deficits of orientation, speech, hygiene, judgment, or thought process.  Moreover, the Veteran's social isolation appeared to be, in part, a product of his physical disabilities.  On the other hand, both the 2007 and 2010 VA examiners assigned a GAF score of 40, representing major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, the record reflects that, despite the a lack of deficits in many areas, the Veteran consistently dealt with symptoms of depression, anxiety, social isolation, nightmares, and sleep impairment, as described above.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the records reflects a disability picture more consistent with a 50 percent disability rating for the initial rating period on appeal from August 28, 2007, forward. 

The Board finds that the weight of the evidence relevant to the period prior to August 28, 2007 is against a finding of a disability rating in excess of 30 percent for PTSD.  In that regard, the Board notes that, at the May 2006 VA examination, the Veteran reported that he experienced distressing dreams only once every six months, and feelings of sadness twice a week.  Moreover, at that examination, the Veteran stated he maintained contact with friends, and was accompanied to the examination by his nephew, whom he said he saw occasionally.  In addition, remote and recent memory were noted to be intact, and the VA examiner observed that the Veteran did not appear to be anxious or depressed.  The 2006 VA examiner assigned a GAF score of 59, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Thus, based on the evidence relevant to the period prior to August 28, 2007, the Board finds that the weight of the evidence is against a grant of a higher disability rating for PTSD for that period.  Review of the evidence shows that for the period prior to August 28, 2007, the Veteran's PTSD maintained a level of severity adequately represented by the 30 disability percent rating, at best.  Specifically, the evidence did not show that the Veteran's symptoms caused reduced reliability and productivity.  

Based upon the foregoing, the Board finds that the criteria for a higher initial disability rating for PTSD in excess of 30 percent were not met for the rating period prior to August 28, 2007.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for the rating period prior to August 28, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In sum, the evidence relevant to the rating period from August 28, 2007 is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's PTSD symptoms were characterized in particular by chronic sleep impairment, depression, anxiety, frequent and violent nightmares, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Thus, the level of occupational and social impairment demonstrated by the evidence for the rating period from August 28, 2007 is more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for PTSD have been more nearly approximated for the initial rating period on appeal from August 28, 2007, forward.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board finds, however, that the criteria for an even higher, 70 percent, disability rating have not been met for any part of the rating period on appeal.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  Indeed, while both the 2007 and 2010 VA examiners acknowledged the severity of the Veteran's PTSD symptoms in their conclusions, they also both concluded that his PTSD was not the primary factor in preventing him from employment.  Moreover, as noted above, there is conflicting evidence even as to the assignment of a higher 50 percent disability rating herein.  In fact, some evidence does not support the 30 percent finding.     

In this regard, it is important for the appellant to understand that the initial 30 percent disability rating and 50 percent rating assigned herein acknowledges significant problems.  A 30 and 50 percent evaluation indicates, generally, a 30 and 50 percent reduction in the Veteran's industrial capability and social adeptness, respectively.  If the Veteran had not had any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 30 or 50 percent evaluation for PTSD, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran believably cited met an even higher, 70 percent, level under the rating criteria.  For reasons cited above, they did not, for any part of the rating period on appeal.

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD manifested chronic sleep impairment, depression, anxiety, frequent and violent nightmares, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Prior to April 14, 2009

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

As noted above, in this case, the Veteran had a combined 100 percent schedular disability rating, effective from April 14, 2009, and the issue of entitlement to a TDIU for accrued benefits purposes from that point forward is moot.  Therefore, the Board will only  consider whether the evidence prior to that date warrants the assignment of a TDIU for accrued benefits purposes.  

Prior to April 14, 2009, service connection was in effect for PTSD, evaluated as 30 percent disabling from June 10, 2005 to August 27, 2007, and as 50 percent disabling from August 28, 2007, forward; neurogenic bladder, evaluated as 40 percent disabling from July 18, 2007; left leg weakness, evaluated as 30 percent disabling from July 18, 2007; and right leg weakness, evaluated as 30 percent disabling from July 18, 2007.  The Veteran had a combined disability rating of 80 percent for the period on appeal prior to August 28, 2007, and a combined disability rating of 90 percent from August 28, 2007 to April 13, 2009.  Thus, the Veteran met the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU for the entire period under consideration.  38 C.F.R. § 4.16(a).

After a review of all the evidence, while it is very difficult to address this case without consideration of the Veteran's age, but in giving the Veteran all benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.  The evidence in favor of the Veteran's claim for TDIU includes the statements of the Veteran, as well as the conclusions of his VA examiners.  

As noted above, in December 2006, the Veteran fell out of his bed while having a nightmare.  As a result of this fall, he sustained a head trauma and bilateral subdural hematomas that ultimately caused his service-connected bladder and bilateral leg disabilities.  

At an August 2007 VA neurology examination to evaluate the Veteran's head trauma and resulting disabilities, after an extensive evaluation and summary of the Veteran's various disabilities, the VA examiner concluded that the Veteran became totally disabled, requiring custodial care, after the development of the bilateral subdural hematomas and their subsequent evacuation in January 2007.  

At another August 2007 VA examination to evaluate the Veteran's need for aid and attendance, the VA examiner stated that he agreed with the VA neurologist's conclusion that the Veteran became totally disabled requiring custodial care after the development of the bilateral subdural hematomas and their subsequent evacuation.  The VA examiner noted that the Veteran required the assistance of a certified nursing assistant for most activities of daily living care.  Moreover, although the Veteran was not permanently bedridden, he remained confined to his apartment on most days.  He required assistance with bathing, grooming, dressing, and meal preparation, and was in a wheelchair more than 50 percent of the time.  He could only walk short distances of 10 to 20 feet with a walker, and his care provider provided transportation for his medical visits.  Further, the VA examiner stated that the Veteran was unable to protect himself from the hazards and dangers of his daily environment.  

At an August 2007 VA psychiatric examination, the Veteran, then 83 years old, reported that he used to work as a golf course superintendant, but had retired 10 years prior.  The VA examiner noted that the Veteran's physical health problems, age, and PTSD would preclude him from working at that time.  

Given the degree of severity of the Veteran's service-connected physical disabilities that required in-home nursing assistance just to perform normal activities of daily living after his fall in December 2006, the Board finds it unlikely that the Veteran could have found work in even a limited work environment. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities for the period prior to April 14, 2009.  The Veteran's fall in December 2006 resulted in significant service-connected disabilities of the legs, which resulted in the need for daily, in-home care by a nurse.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU were met for the period prior to April 14, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The effective date of this award prior to April 14th , 2009 is to be made by the RO in the first instance (with consideration of the Board decision above, particularly the fall in December 2006). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Because the current increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the TDIU claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the appellant could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the new and material claim, in the April 2010 letter denying the claim, the Veteran was informed of the requirements needed to establish entitlement to non-service-connected disability pension.  Although RO did not treat the claim as a new and material claim, and, instead, considered the claim on the merits, the Board finds that any deficiency in notice regarding the requirements for reopening a claim are nonprejudicial, as the RO discussed in detail the evidence needed to substantiate the Veteran's claim (i.e., evidence showing that he had qualifying service).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, VA examination reports, and the Veteran's and appellant's statements.  

The Veteran was afforded an adequate examination on the issue of an increased rating for service-connected PTSD.  VA provided the Veteran with examinations in May 2006, August 2007, and June 2010.  The Veteran's history was taken, and complete examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran was afforded an adequate examination on the issue of an increased rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
   

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to non-service-connected disability pension is denied.

A disability rating in excess of 30 percent for PTSD is denied for the period prior to August 28, 2007.

A 50 percent disability evaluation for PTSD, but no higher, is granted for the rating period on appeal from August 28, 2007, forward.

TDIU is granted for the period prior to April 14, 2009.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


